DETAILED ACTION
	This is the first office action on the merits for 16/764,769, filed 5/15/2020, which is a national stage entry of PCT/US2018/061188, filed 11/15/2018, which claims priority to provisional application 62/586,955, filed 11/16/2017.
	Claims 1-9, 11-17, 20-21, 25-26 are pending. Claims 1-9, 11-17, 20-21, and 25 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
 
Election/Restrictions
Newly submitted claim 26 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 26 is directed to a method, and the originally claimed invention is directed toward a product. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 26 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following reference, which is not currently applied in a rejection.
Takahashi, et al. (U.S. Patent Application Publication 2007/0295396 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “comprises a diffused amount of indium with an average atomic concentration in the absorber layer of less than about 6x10-17 atoms/cm3.” This limitation is indefinite. Because the amount of indium is so low, in order for the absorber layer to comprise 1 atom of indium, the volume of the absorber layer would have to be 1.67x1010 m3 (much larger than the device of the invention.) Therefore, it is unclear how the absorber layer can comprise indium at this level.
Claim 25 recites “comprises a diffused amount of indium with an average atomic concentration in the absorber layer in a range from about 1x10-14 atoms/cm3 to 5x10-17 atoms/cm3.” This limitation is indefinite. Because the amount of indium is so low, in order for the absorber layer to comprise 1 atom of indium, the volume of the absorber layer would have to be 1.67x108 m3 to 2.00x1010 m3 (much larger than the device of the invention.) Therefore, it is unclear how the absorber layer can comprise indium at this level.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-12, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Minemoto, et al. (Solar Energy Materials and Solar Cells, 2003, vol. 75, pages 121-126), in view of Kryuokov, et al. (ARPN Journal of Engineering and Applied Science, vol. 12, No. 10, May, 2017) and Stubbs (U.S. Patent Application Publication 2017/0306470 A1).
In reference to Claim 1, Minemoto teaches a layer structure for a photovoltaic device (Fig. 1, Experimental Section, pages 122-123).
The layer structure of Minemoto comprises a transparent conductive oxide layer comprising indium tin oxide (Fig. 1).
Minemoto is silent regarding the ratio of indium to tin in the transparent conductive oxide layer. Therefore, he does not teach that the ratio of indium to tin in the transparent conductive oxide layer is between 3:2 and 99:1.
To solve the same problem of providing indium tin oxide layers for photovoltaic devices, Stubbs teaches an indium tin oxide layer comprising about 90 wt% indium oxide (In2O3) and 10 wt% tin oxide (SnO2) (Stubbs, Abstract). Stubbs further teaches that an indium tin oxide layer with this ratio of indium to tin has a low carrier concentration, which results in increased transmission in the near-IR region, and high carrier mobility, which results in good conductivity (Stubbs, Abstract).  
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the indium tin oxide layer of Minemoto to have the composition of the indium tin oxide layer of Stubbs (i.e. 90 wt% In2O3 and 10 wt% SnO2), because Stubbs teaches that an indium tin oxide layer with this composition has a low carrier concentration, which results in increased transmission in the near-IR region, and high carrier mobility, which results in good conductivity.
The indium tin oxide layer of Stubbs has an indium to tin molar ratio of 9.77:1 and an indium to tin weight ratio of 9.45:1.
Therefore, forming the indium tin oxide layer of Minemoto to have the composition of the indium tin oxide layer of Stubbs teaches the limitations of Claim 1, wherein a ratio of indium to tin in the transparent conductive oxide layer is in a range between 3:2 and 99:1.
Forming the indium tin oxide layer of Minemoto to have the composition of the indium tin oxide layer of Stubbs teaches the limitations of Claim 11, wherein a ratio of indium to tin in the transparent conductive oxide layer is in a range between 4:1 and 99:1.
The layer structure of Minemoto comprises a layer of zinc magnesium oxide (Zn1-xMgx)  adjacent to the indium tin oxide film (Fig. 1). 
This disclosure teaches the limitations of Claim 1, wherein the layer structure  comprises a layer of zinc magnesium oxide, wherein the layer of zinc magnesium oxide is an alloy of zinc oxide and magnesium oxide, because the zinc magnesium oxide layer is formed by sputtering from ZnO and MgO targets (Experimental section, page 122).
Minemoto does not teach that the layer structure of his invention comprises a layer of tin oxide adjacent to the indium tin oxide layer and the zinc magnesium oxide layer.
To solve the same problem of providing indium tin oxide contact layers for photovoltaic devices, Kryuokov teaches a solar cell comprising a CdS layer (as in Minemoto) comprising contacts of either ITO or a bilayer of ITO and a tin dioxide (SnO2) buffer layer (Kryuokov, Table 3 and Conclusions section, page 3326). 
Table 3 of Kryuokov teaches that a film of ITO (corresponding to the “0 nm SnO2 thickness” sample) has a higher resistance than films comprising a SnO2 buffer layer on the ITO layer (with SnO2 thicknesses of 20, 40, or 60 nm). 
Kryuokov further teaches that “The obtained experimental results prove that a nanosized tin oxide layer prevents the growth of the surface electrical resistivity of ITO films when they are annealed” (column 2, last paragraph, page 3325).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated a layer of SnO2 with a thickness of 20 nm, 40 nm, or 60 nm between the ITO layer and the Zn1-xMgxO layer of the device of Minemoto, based on Kryuokov’s disclosure that this layer provides the benefit of preventing an increase in electrical resistivity in the ITO.
Incorporating a layer of SnO2 with a thickness of 20 nm, 40 nm, or 60 nm between the ITO layer and the Zn1-xMgxO layer of the device of Minemoto teaches the limitations of Claim 1, wherein the layer structure comprises a layer of tin dioxide (SnO2) adjacent to the indium tin oxide of the transparent conductive oxide layer.
Incorporating a layer of SnO2 with a thickness of 20 nm, 40 nm, or 60 nm between the ITO layer and the Zn1-xMg-xO layer of the device of Minemoto teaches the limitations of Claim 1, wherein the layer of zinc magnesium oxide is adjacent to the layer of tin dioxide.
Incorporating a layer of SnO2 with a thickness of 20 nm, 40 nm, or 60 nm between the ITO layer and the Zn1-xMg-xO layer of the device of Minemoto teaches the limitations of Claim 4, wherein the tin dioxide is intrinsic tin dioxide.
Incorporating a layer of SnO2 with a thickness of 20 nm, 40 nm, or 60 nm between the ITO layer and the Zn1-xMg-xO layer of the device of Minemoto teaches the limitations of Claim 5, wherein a thickness of the tin dioxide layer is less than about 150 nm.
	In reference to Claims 2-3, Minemoto teaches that the Zn1-xMgxO layer has a composition of Zn0.83Mg0.17O (paragraph 1, page 123).
This disclosure teaches the limitations of Claim 2, wherein the alloy comprises more zinc oxide than magnesium oxide.
This disclosure teaches the limitations of Claim 3, wherein a ratio of zinc oxide to magnesium oxide in the alloy is greater than 2:1.
In reference to Claim 6, Minemoto teaches that the thickness of the Zn1-xMgxO layer in his invention is 100 nm (Experimental section, paragraph 1, page 122).
This disclosure teaches the limitations of Claim 6, wherein a thickness of the layer of zinc magnesium oxide is less than about 100 nm. 
In reference to Claim 12, Minemoto a photovoltaic device (Fig. 1, Experimental Section, pages 122-123).
The photovoltaic device of Minemoto comprises a transparent conductive oxide layer comprising indium tin oxide (Fig. 1).
Minemoto is silent regarding the ratio of indium to tin in the transparent conductive oxide layer. Therefore, he does not teach that the ratio of indium to tin in the transparent conductive oxide layer is between 3:2 and 99:1.
To solve the same problem of providing indium tin oxide layers for photovoltaic devices, Stubbs teaches an indium tin oxide layer comprising about 90 wt% indium oxide (In2O3) and 10 wt% tin oxide (SnO2) (Stubbs, Abstract). Stubbs further teaches that an indium tin oxide layer with this ratio of indium to tin has a low carrier concentration, which results in increased transmission in the near-IR region, and high carrier mobility, which results in good conductivity (Stubbs, Abstract).  
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the indium tin oxide layer of Minemoto to have the composition of the indium tin oxide layer of Stubbs (i.e. 90 wt% In2O3 and 10 wt% SnO2), because Stubbs teaches that an indium tin oxide layer with this composition has a low carrier concentration, which results in increased transmission in the near-IR region, and high carrier mobility, which results in good conductivity.
The indium tin oxide layer of Stubbs has an indium to tin molar ratio of 9.77:1 and an indium to tin weight ratio of 9.45:1.
Therefore, forming the indium tin oxide layer of Minemoto to have the composition of the indium tin oxide layer of Stubbs teaches the limitations of Claim 12, wherein a ratio of indium to tin in the transparent conductive oxide layer is in a range between 3:2 and 99:1.
The layer structure of Minemoto comprises a layer of zinc magnesium oxide (Zn1-xMgx)  adjacent to the indium tin oxide film (Fig. 1). 
This disclosure teaches the limitations of Claim 12, wherein the layer structure  comprises a layer of zinc magnesium oxide, wherein the layer of zinc magnesium oxide is an alloy of zinc oxide and magnesium oxide, because the zinc magnesium oxide layer is formed by sputtering from ZnO and MgO targets (Experimental section, page 122).
Minemoto teaches that the device comprises an absorber layer, corresponding to the CdS/CIGS layer (Fig. 1). This layer comprises Cd.
Minemoto does not teach that the layer structure of his invention comprises a layer of tin oxide adjacent to the indium tin oxide layer and the zinc magnesium oxide layer.
To solve the same problem of providing indium tin oxide contact layers for photovoltaic devices, Kryuokov teaches a solar cell comprising a CdS layer (as in Minemoto) comprising contacts of either ITO or a bilayer of ITO and a tin dioxide (SnO2) buffer layer (Kryuokov, Table 3 and Conclusions section, page 3326). 
Table 3 of Kryuokov teaches that a film of ITO (corresponding to the “0 nm SnO2 thickness” sample) has a higher resistance than films comprising a SnO2 buffer layer on the ITO layer (with SnO2 thicknesses of 20, 40, or 60 nm). 
Kryuokov further teaches that “The obtained experimental results prove that a nanosized tin oxide layer prevents the growth of the surface electrical resistivity of ITO films when they are annealed” (column 2, last paragraph, page 3325).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have incorporated a layer of SnO2 with a thickness of 20 nm, 40 nm, or 60 nm between the ITO layer and the Zn1-xMgxO layer of the device of Minemoto, based on Kryuokov’s disclosure that this layer provides the benefit of preventing an increase in electrical resistivity in the ITO.
Incorporating a layer of SnO2 with a thickness of 20 nm, 40 nm, or 60 nm between the ITO layer and the Zn1-xMgxO layer of the device of Minemoto teaches the limitations of Claim 12, wherein the layer structure comprises a layer of tin dioxide (SnO2) adjacent to the indium tin oxide of the transparent conductive oxide layer.
Incorporating a layer of SnO2 with a thickness of 20 nm, 40 nm, or 60 nm between the ITO layer and the Zn1-xMg-xO layer of the device of Minemoto teaches the limitations of Claim 12, wherein the layer of zinc magnesium oxide is adjacent to the layer of tin dioxide.
Incorporating a layer of SnO2 with a thickness of 20 nm, 40 nm, or 60 nm between the ITO layer and the Zn1-xMg-xO layer of the device of Minemoto teaches the limitations of Claim 17, wherein the tin dioxide is intrinsic tin dioxide.
In reference to Claim 14, modified Minemoto is silent regarding the amount of diffused indium in the absorber layer.
However, it is the Examiner’s position that the “absorber layer” can be interpreted to include the CIGS and CdS layers of the device of Minemoto.
Given this interpretation, modified Minemoto teaches the limitations of Claim 14, wherein the absorber layer comprises a diffused amount of indium with an average atomic concentration in the absorber layer of less than about 6x10-17 atoms/cm3 (i.e. no diffused indium) in at least a portion of the absorber layer (i.e. the CdS layer).
	In reference to Claims 15-16, Minemoto teaches that the Zn1-xMgxO layer has a composition of Zn0.83Mg0.17O (paragraph 1, page 123).
This disclosure teaches the limitations of Claim 15, wherein the alloy comprises more zinc oxide than magnesium oxide.
This disclosure teaches the limitations of Claim 16, wherein a ratio of zinc oxide to magnesium oxide in the alloy is greater than 2:1.

Claims 7-9, 20-21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Minemoto, et al. (Solar Energy Materials and Solar Cells, 2003, vol. 75, pages 121-126), in view of Kryuokov, et al. (ARPN Journal of Engineering and Applied Science, vol. 12, No. 10, May, 2017) and Stubbs (U.S. Patent Application Publication 2017/0306470 A1), and further in view of Lee, et al. (R.S.C. Advances 2014, 4, pages 36784-36790).
In reference to Claims 7-9 and 20-21, modified Minemoto does not teach that a thickness of the layer of tin dioxide is greater than or equal to the thickness of the layer of zinc magnesium oxide.
Instead, as described in the rejection of Claim 1 above, modified Minemoto teaches that the tin dioxide layer is 20-60 nm (Kryuokov, Table 3), and the thickness of the zinc magnesium oxide layer is 100 nm (Minemoto, Experimental section, paragraph 1, page 122).
To solve the same problem of providing a photovoltaic device (Fig. 1, paragraphs [0010]-[0035]) with a CIGS-type absorber layer and a ZnMgO layer buffer layer (Fig. 1b, with details given in Table 1), Lee teaches that devices comprising ZnMgO layers that are too thick (i.e. greater than 80 nm) have poorer performance than devices comprising ZnMgO layers that are 40 nm thick (“Results and Discussion” section, paragraph 3, column 2, page 36785). Lee teaches that this decrease in performance is due to the high resistivity of the ZnMgO layer, and may also be due to optical scattering losses in the ZnMgO layer (“Results and Discussion” section, paragraph 3, column 2, page 36785).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the thickness of the ZnMgO layer of modified Minemoto to have a thickness of 40 nm, based on the teachings of Lee.
Modifying the thickness of the ZnMgO layer of modified Minemoto so that it has a thickness of 40 nm, based on the teachings of Lee, teaches the limitations of Claims 7 and 20, wherein a thickness of the layer of tin dioxide (i.e. 20-60 nm) is greater than or equal to the thickness of the layer of zinc magnesium oxide (i.e. 40 nm).
In  the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “a thickness of the layer of tin dioxide is greater than or equal to a thickness of the layer of zing magnesium oxide” overlaps with the taught value of the zinc magnesium oxide layer having a thickness of 40 nm and the thickness of the tin dioxide layer having a thickness of 20-60 nm. 
Modifying the thickness of the ZnMgO layer of modified Minemoto so that it has a thickness of 40 nm, based on the teachings of Lee, teaches the limitations of Claims 8 and 21, wherein a ratio of the thickness of the layer of tin dioxide to the thickness of the layer of zinc magnesium oxide is between about 1 and about 15.
In  the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I.
In the instant case, the claimed range of “a ratio of the thickness of the layer of tin dioxide to the thickness of the layer of zinc magnesium oxide is between about 1 and about 15” overlaps with the taught value a ratio of the thickness of the layer of tin dioxide to the thickness of the layer of zinc magnesium oxide is between 0.5 and 1.5. 
Modifying the thickness of the ZnMgO layer of modified Minemoto so that it has a thickness of 40 nm, based on the teachings of Lee, teaches the limitations of Claim 9, wherein a sum of the thickness of the layer of tin dioxide and the thickness of the layer of zinc magnesium oxide is less than 200 nm (i.e. 60-120 nm).
	In reference to Claim 25, modified Minemoto as applied to Claim 12 above teaches that the layer of tin dioxide is disposed adjacent to the indium tin oxide of the transparent conductive oxide layer, wherein a thickness of the layer of tin dioxide is less than about 150 nm (i.e. 20-60 nm).
Minemoto teaches that the Zn1-xMgxO layer has a composition of Zn0.83Mg0.17O (paragraph 1, page 123).
This disclosure teaches the limitations of Claim 25, wherein the layer of Zn1-xMgxO has a composition where x is 0.005-0.25 (i.e. x=0.17).
 Modified Minemoto does not teach that the thickness of the zinc magnesium oxide layer 5 nm to 25 nm. Instead, Minemoto teaches that the thickness of the zinc magnesium oxide layer is 100 nm (Minemoto, Experimental section, paragraph 1, page 122).
To solve the same problem of providing a photovoltaic device (Fig. 1, paragraphs [0010]-[0035]) with a CIGS-type absorber layer and a ZnMgO layer buffer layer (Fig. 1b, with details given in Table 1), Lee teaches that devices comprising ZnMgO layers that are too thick (i.e. greater than 80 nm) have poorer performance than devices comprising ZnMgO layers that are thinner. The thinnest ZnMgO layer made by Lee is 40 nm thick (“Results and Discussion” section, paragraph 3, column 2, page 36785). Lee teaches that this decrease in performance is due to the high resistivity of the ZnMgO layer, and may also be due to optical scattering losses in the ZnMgO layer (“Results and Discussion” section, paragraph 3, column 2, page 36785).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the thickness of the ZnMgO layer of modified Minemoto, to achieve a desirable resistivity and low optical scattering losses, based on the teachings of Lee.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed thickness range of the ZnMgO layer having a thickness of 5-25 nm, without undue experimentation. 
Modified Minemoto is silent regarding the amount of diffused indium in the absorber layer.
However, it is the Examiner’s position that the “absorber layer” can be interpreted to include portions of both the CIGS and CdS layers of the device of Minemoto.
Given this interpretation, modified Minemoto teaches the limitations of Claim 25, wherein the absorber layer comprises a diffused amount of indium with an average atomic concentration in the absorber layer in a range from about 1x10-14 atoms/cm3 to about 5 x 10-17 atoms/cm3 (i.e. no diffused indium) in at least a portion of the absorber layer (i.e. the CdS layer).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minemoto, et al. (Solar Energy Materials and Solar Cells, 2003, vol. 75, pages 121-126), in view of Kryuokov, et al. (ARPN Journal of Engineering and Applied Science, vol. 12, No. 10, May, 2017) and Stubbs (U.S. Patent Application Publication 2017/0306470 A1), and further in view of Liang, et al. (U.S. Patent Application Publication 2014/0246083 A1).
In reference to Claim 13, modified Minemoto does not teach that the absorber layer comprises a ternary of Cd, Se, and Te.
Instead, as described in the rejection of Claim 1 above, Minemoto teaches that the absorber layer of his invention comprises CIGS. 
To solve the same problem of providing photovoltaic devices, wherein the devices comprise an ITO electrode (paragraph [0043]), Liang teaches that CIGS and a ternary of CdTeSe are all materials suitable for use in an absorber layer for a photovoltaic device (paragraph [0048]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used CdTeSe in place of the CIGS absorber material of the device of modified Minemoto, based on the teachings of Liang.
Using CdTeSe in place of the CIGS absorber material of the device of modified Minemoto teaches the limitations of Claim 13, wherein the absorber layer is a ternary of Cd, Se, and Te.
In reference to Claim 14, modified Minemoto is silent regarding the amount of diffused indium in the absorber layer.
Therefore, he does not explicitly teach that the amount of indium in the absorber layer is less than about 6x10-17 atoms/cm3.
Instead, as described in the rejection of Claim 1 above, Minemoto teaches that the absorber layer of his invention comprises CIGS. 
To solve the same problem of providing photovoltaic devices, wherein the devices comprise an ITO electrode (paragraph [0043]), Liang teaches that CIGS and a ternary of CdTeSe are all materials suitable for use in an absorber layer for a photovoltaic device (paragraph [0048]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used CdTeSe in place of the CIGS absorber material of the device of modified Minemoto, based on the teachings of Liang.
Using CdTeSe in place of the CIGS absorber material of the device of modified Minemoto teaches the limitations of Claim 14, wherein the absorber layer comprises a diffused amount of indium with an average atomic concentration in the absorber layer of less than about 6x10-17 atoms/cm3 (i.e. no diffused indium).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Minemoto, et al. (Solar Energy Materials and Solar Cells, 2003, vol. 75, pages 121-126), in view of Kryuokov, et al. (ARPN Journal of Engineering and Applied Science, vol. 12, No. 10, May, 2017) and Stubbs (U.S. Patent Application Publication 2017/0306470 A1), and further in view of Lee, et al. (R.S.C. Advances 2014, 4, pages 36784-36790) and Liang, et al. (U.S. Patent Application Publication 2014/0246083 A1).
	In reference to Claim 25, modified Minemoto as applied to Claim 12 above teaches that the layer of tin dioxide is disposed adjacent to the indium tin oxide of the transparent conductive oxide layer, wherein a thickness of the layer of tin dioxide is less than about 150 nm (i.e. 20-60 nm).
Minemoto teaches that the Zn1-xMgxO layer has a composition of Zn0.83Mg0.17O (paragraph 1, page 123).
This disclosure teaches the limitations of Claim 25, wherein the layer of Zn1-xMgxO has a composition where x is 0.005-0.25 (i.e. x=0.17).
 Modified Minemoto does not teach that the thickness of the zinc magnesium oxide layer 5 nm to 25 nm. Instead, Minemoto teaches that the thickness of the zinc magnesium oxide layer is 100 nm (Minemoto, Experimental section, paragraph 1, page 122).
To solve the same problem of providing a photovoltaic device (Fig. 1, paragraphs [0010]-[0035]) with a CIGS-type absorber layer and a ZnMgO layer buffer layer (Fig. 1b, with details given in Table 1), Lee teaches that devices comprising ZnMgO layers that are too thick (i.e. greater than 80 nm) have poorer performance than devices comprising ZnMgO layers that are thinner. The thinnest ZnMgO layer made by Lee is 40 nm thick (“Results and Discussion” section, paragraph 3, column 2, page 36785). Lee teaches that this decrease in performance is due to the high resistivity of the ZnMgO layer, and may also be due to optical scattering losses in the ZnMgO layer (“Results and Discussion” section, paragraph 3, column 2, page 36785).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the thickness of the ZnMgO layer of modified Minemoto, to achieve a desirable resistivity and low optical scattering losses, based on the teachings of Lee.
It is the Examiner’s position that this routine optimization would have led one of ordinary skill in the art at the time the instant invention was filed to have arrived at the claimed thickness range of the ZnMgO layer having a thickness of 5-25 nm, without undue experimentation. 
Modified Minemoto is silent regarding the amount of diffused indium in the absorber layer.
Therefore, he does not explicitly teach that the amount of indium in the absorber layer is in a range from about 1x10-14 atoms/cm3 to about 5 x 10-17 atoms/cm3.
Instead, as described in the rejection of Claim 1 above, Minemoto teaches that the absorber layer of his invention comprises CIGS. 
To solve the same problem of providing photovoltaic devices, wherein the devices comprise an ITO electrode (paragraph [0043]), Liang teaches that CIGS and a ternary of CdTeSe are all materials suitable for use in an absorber layer for a photovoltaic device (paragraph [0048]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have used CdTeSe in place of the CIGS absorber material of the device of modified Minemoto, based on the teachings of Liang.
Using CdTeSe in place of the CIGS absorber material of the device of modified Minemoto teaches the limitations of Claim 25, wherein the absorber layer comprises a diffused amount of indium with an average atomic concentration in the absorber layer in a range from about 1x10-14 atoms/cm3 to about 5 x 10-17 atoms/cm3 (i.e. no diffused indium).

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not fully persuasive. 
The Applicant’s arguments on page 6 of the response regarding the rejection of Claim 11 under 35 U.S.C. 112(b) are persuasive. This rejection is withdrawn in light of the claim amendment.
The Applicant’s arguments regarding the prior art rejections on page 7 of the response have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant is also directed toward the rejection of Claims 14 and 25 under 35 U.S.C. 112(b), in which the claimed amounts of diffused indium in the absorber layer recited in Claims 14 and 25 are indefinite.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/             Primary Examiner, Art Unit 1721